Title: James Leitch to Thomas Jefferson, 19 March 1809
From: Leitch, James
To: Jefferson, Thomas


          Sir,  Charlottesville Mar. 19th 1809
          By Mr Dinsmore I take the liberty of rendering you, your account. You will see from the memorandum annexed thereto the agreement between Mr Dinsmore & myself & afterwards Acceded to by Mr Bacon—
           I should not at this time made Application but have been so much disappointed lately by Mr Bacon in the delivery of nails that I expected he did not find himself Obliged to let me have them. Should you think proper I am willing to receive the Ballance in nails if delivered in any short time; Or for any future dealings you may have as far as I can dispose of them
          Yours respectfully Jas Leitch
         